Per Curiam:
There is no evidence to sustain any finding that the .appellants, composing the firm of E. L. Johnston & Co., were negligent, or that the truck owned by them in any way contributed to the accident. The finding, therefore, that the said defendants were negligent is reversed, the judgment and order as to said defendants are reversed, with costs, and the complaint as to them dismissed, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ.; Laughlin, J., dissented as to dismissal of complaint and voted for new trial. Judgment reversed, with costs, and complaint dismissed, with costs.